Board of Mgrs. of Harbor Pointe at Shorehaven Condominium III v Melendez (2017 NY Slip Op 01274)





Board of Mgrs. of Harbor Pointe at Shorehaven Condominium III v Melendez


2017 NY Slip Op 01274


Decided on February 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2017

Friedman, J.P., Mazzarelli, Andrias, Feinman, Gesmer, JJ.


3115 260025/14

[*1]Board of Managers of Harbor Pointe at Shorehaven Condominium III, Plaintiff-Respondent,
vJanice I. Hidalgo Melendez, Defendant-Appellant, The Secretary of Housing and Urban Development, et al., Defendants. Adam Plotch, Nonparty Respondent.


Law Office of Ricardo Aguirre, Bronx (Peter Shipman of counsel), for appellant.
Jay L. Yackow, Westbury, for Board of Managers of Harbor Pointe at Shorehaven Condominium III, respondent.
Law Offices of Thomas J. Finn, Forest Hills (Thomas J. Finn of counsel), for Adam Plotch, respondent.

Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered on or about July 30, 2015, which, after a traverse hearing, denied defendant Janice I. Hidalgo Melendez's motion to vacate a default judgment of foreclosure and sale, unanimously affirmed, without costs.
We decline to disturb the hearing court's credibility-based determination that defendant's blanket denial of receipt of every document in this action failed to rebut the affidavits of service and testimony of plaintiff's process server (see Matter of de Sanchez, 57 AD3d 452 [1st Dept 2008]). Defendant's contentions that the hearing court improperly allocated the burden of proof and improperly admitted evidence are unpreserved, and we decline to reach them. Were we to reach these contentions, we would find
them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2017
DEPUTY CLERK